Order entered February 13, 2017




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-16-00846-CR

                        DOUGLAS ALLEN MACHUTTA, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the Criminal District Court No. 7
                                   Dallas County, Texas
                           Trial Court Cause No. F15-23625-Y

                                            ORDER
       Before the Court is appellant’s February 6, 2017 motion to hold the appeal in abeyance or

grant time to resolve record issues and restart the briefing timetable. Appellant seeks abatement

of this appeal pending resolution of the State’s appeal in companion cause no. 05-16-01160-CR

or, alternatively, a pause in the briefing deadlines so that the parties may reconstruct and file by

agreement five defense exhibits admitted into evidence during the hearing on appellant’s motion

for new trial that have been lost. On February 10, 2017, Official Court Reporter Vearneas

Faggett filed a supplemental reporter’s record with two of the five exhibits.

       We DENY relief on that part of appellant’s motion requesting an abatement until after

cause no. 05-16-01160-CR is decided.
       We GRANT the alternate relief sought in appellant’s motion. We ORDER counsel for

the parties to confer with each other and with Official Court Reporter Vearneas Faggett by

February 27, 2017, regarding whether the remaining lost defense exhibits from the new trial

hearing may be reconstructed and replaced by agreement of the parties. In the event some or all

of the exhibits may be filed by agreement, we further ORDER Official Court Reporter Vearneas

Faggett to file a supplemental reporter’s record containing the agreed exhibits by March 6, 2017.

       In the event one or more of the three remaining lost exhibits cannot be replaced by

agreement of the parties, we ORDER counsel for appellant to file a letter with the Court by

March 6, 2017, identifying which exhibits cannot be replaced by agreement of the parties and

indicating whether such exhibits are necessary to resolve the appeal.

       We EXTEND the time to file appellant’s brief until April 3, 2017.

       We DIRECT the clerk to send copies of this order to the Honorable Elizabeth Frizell,

Presiding Judge, Criminal District Court No. 7, to Official Court Reporter Vearneas Faggett, and

to counsel for the parties.



                                                     /s/    LANA MYERS
                                                            JUSTICE